Citation Nr: 9918592	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  93-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to March 
1956, to include service in Korea from August 1951 to June 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama, 
which denied entitlement to service connection for PTSD and 
an eye disorder.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In March 
1993, the veteran testified at a hearing before a hearing 
officer of the RO.

This matter was previously before the Board in May 1995 and 
in June 1998, at which times the case was Remanded the case 
for additional development.  The issue of service connection 
for post-traumatic stress disorder will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record, which 
shows that the veteran currently has a left eye disability, 
which is to military service or an event or injury therein.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
eye disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
an eye disorder is whether he has submitted a well-grounded 
claim for the benefits arising therefrom.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a), a 
person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet.App. 384, 388 (1995) (en banc). The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§  1110, 1131 (West 1991).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (1998).

The veteran contends that entitlement to service connection 
is warranted for a left eye disorder which was first 
manifested during his period of active service.  During his 
testimony before the RO in March 1993, he asserted that he 
has a left eye disorder which is the result of exposure to 
phosphorus during his period of active service.  He indicated 
that while working on a bridge construction project in Korea, 
the enemy had covered the bridge with phosphorus, which got 
in his eye.  He stated that, as a result of this eye injury, 
in June 1951, he was treated for seven days at Station 
Hospital 8055 in Yong Do Po (also described by the veteran as 
Yandunpole) in Korea.  He also stated subsequent to 
separation from service, he attempted to obtain treatment at 
a private hospital and at the VA medical center in 
Birmingham, Alabama, but that he was never seen for his eyes, 
and that treatment has been limited to prescriptions for 
corrective lenses.

The veteran's service medical records show that the September 
1950 entrance examination revealed uncorrected distant vision 
of 20/20, bilaterally.  On November 4, 1951, the veteran was 
referred to a MASH unit for an eye consultation.  The reason 
was not provided.  It was indicated that it was in the line 
of duty.  A report dated on November 5, apparently in 1951, 
shows that the veteran was hospitalized for hypermetropia.  
It was reported that it wasn't in the line of duty.  He was 
returned to duty on November 7 (1951).  A report dated in 
1951, the month is not recorded, showed uncorrected vision in 
the left eye 20/50 correctable to 20/45.  In September 1953 
the veteran was seen at an eye clinic for refraction.  A 
March 1953 examination report shows that uncorrected distant 
vision in the left eye was 20/20. 

The separation examination, dated in March 1956, revealed 
that upon clinical evaluation, the veteran's eyes were normal 
and his uncorrected distant vision was 20/20, bilaterally.  

Subsequent to separation from service, the veteran underwent 
a VA examination in June 1956.  The examiner indicated that 
his eye were normal.  Uncorrected distant vision was 20/20, 
bilaterally.  The veteran was hospitalized at a VA facility 
in August 1962 for hepatitis.  An examination of the eyes 
conducted at that time showed questionable icterus 
(jaundice).  The pupils reacted and the fundoscopic 
examination showed no abnormality.  There are no additional 
post-service medical records in the claims file regarding 
treatment or examinations of the eyes.  

To summarize, the veteran's statements and testimony 
describing an incident or symptoms of a disability are 
competent evidence.  However, as a layman, is not competent 
to establish a diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation); 
See also Moray v. Brown, 5 Vet.App. 211, 214 (1993).  

It is the veteran's contention that he injured his left eye 
in Korea when the enemy left behind phosphorous on a bridge, 
which got in his left eye.  The service medical records 
reflect that in November 1951, while in Korea, he was 
referred to a Mash unit for an eye consultation for an 
unidentified disorder of the eye, which occurred in the line 
of duty.  This is consistent with the veteran's hearing 
testimony.  However, the only disorder diagnosed was 
hypermetropia, which was not incurred in the line of duty.  
Hypermetropia is a refractive error, and not a disability for 
which service connection may be granted.  No other 
abnormality was diagnosed.  Additionally, the separation 
examination showed no abnormality of the eyes and no 
impairment in visual acuity.  Likewise, the VA examination in 
June 1954 found no abnormality of the eyes and his vision was 
normal.  There was no diagnosis of hypermetropia or any other 
eye pathology.

The veteran has no submitted any medical evidence nor is 
there any medical evidence of record which shows that the 
veteran currently has an acquired disability of the left eye 
which is related to service.  Accordingly, his claim is not 
well grounded and must be denied

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80.

The Board notes that, if the veteran produces competent 
medical evidence relating a current eye disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991). 


ORDER

Entitlement to service connection for a left eye disorder is 
denied.


REMAND

During his hearing before the hearing officer of the RO in 
March 1993, he testified that his primary stressor was 
witnessing the death of a friend in combat.  This occurred 
when his unit came under enemy mortar fire while working on a 
bridge, which he witnessed.  In response to a request by the 
RO regarding his stressors, the veteran replied referencing 
only the death of his friend as a stressor.  The veteran 
identified his friend as Spurgeon Foster. 

There after, in response to a Remand by the Board, the 
National Personnel Record Center provided a copy of the death 
certificate of Spurgeon Foster which reveals that his death 
occurred in July 1951, approximately one month prior to the 
veteran's arrival in Korea.

On A VA form 21-4142 (JF) the veteran stated that he was 
informed that his friend was killed at Pork Chop Hill in 
November 1951.  He indicated when your friend is killed they 
don't tell you much.  In view of this statement it appears 
that the stressor
The veteran is claiming is the death of his friend of which 
he was informed while in Korea.  This stressor is consistent 
with the record.  Accordingly, this stressor is verified.  
However, this is apparently the only stressor the veteran is 
claiming.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence of 
such an alleged stressor or stressors, then and only then, 
the case should be referred for a medical examination to 
determine the sufficiency of the stressor and as to whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following actions:

1.  The veteran should be furnished 
another opportunity to submit detailed 
information regarding any stressors being 
claimed, other than being informed of his 
friend's death. 

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his psychiatric 
disorder.  He should be advised that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

3.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

4.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by may be used as a 
basis for a diagnosis of PTSD.  At this 
juncture, the only stressor verified is 
the veteran being informed of the death 
of his friend which occurred about one 
month prior to his arrival in Korea.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  

A complete rational of any opinion 
expressed should be included in the 
examination report.  

Thereafter, the case should be reviewed by the RO, to include 
consideration of the old and revised 38 C.F.R. § 3.304.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, which contains both the old and revised 
38 C.F.R. § 3.304, and an opportunity to respond.  The case 
should be returned to the Board for further appellate review.  
The Board implies no conclusion either legal of factual by 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

